UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     CHRISTINA R. HARDY,                             DOCKET NUMBER
                   Appellant,                        PH-0752-14-0515-I-1

                  v.

     UNITED STATES POSTAL SERVICE,                   DATE: November 7, 2014
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Stanley C. Mason, Joppa, Maryland, for the appellant.

           LaDonna L. Griffith-Lesesne, Esquire, Landover, Maryland, for the
             agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     sustained her removal. Generally, we grant petitions such as this one only when:
     the initial decision contains erroneous findings of material fact; the initial
     decision is based on an erroneous interpretation of statute or regulation or the

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2

     erroneous application of the law to the facts of the case; the judge’s rulings
     during either the course of the appeal or the initial decision were not consistent
     with required procedures or involved an abuse of discretion, and the resulting
     error affected the outcome of the case; or new and material evidence or legal
     argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.            5 C.F.R.
     § 1201.113(b).

                                      BACKGROUND
¶2        Effective February 7, 2014, the agency removed the appellant from her
     position as a Mail Handler Equipment Operator at the agency’s Baltimore
     Incoming Processing and Distribution Center based on a charge of Unsatisfactory
     Attendance. Initial Appeal File (IAF), Tab 4 at 18, 20-23, and 25-27. In support
     of the charge, the agency alleged that from October 17, 2013, to December 4,
     2013, the appellant incurred the following unscheduled absences:          4 hours
     unscheduled sick leave and 4 hours unscheduled part day sick leave on October
     17, 2013; 8 hours unscheduled leave without pay on October 21, 2013; 8 hours
     unscheduled sick leave on November 14, 2013; 8 hours unscheduled sick leave
     without pay on November 18, 2013; 8 hours unscheduled sick leave without pay
     on November 22, 2013; and 24 hours unscheduled sick leave without pay on
     December 2-4, 2013. Id. at 25.
¶3        The appellant filed an appeal of her removal with the Board and requested a
     hearing.   IAF, Tab 1.   She raised affirmative defenses of harmful procedural
                                                                                       3

     error, discrimination based on her race, age, sex, and sexual orientation, and
     disability discrimination based on failure to accommodate. Id. at 6; Tab 5 at 2-3.
¶4         After a hearing, the administrative judge issued an initial decision affirming
     the appellant’s removal.      IAF, Tab 15, Initial Decision (ID) at 1.          The
     administrative judge found that the agency proved the charge by preponderant
     evidence, ID at 2-4, that the penalty of removal was reasonable, ID at 11-13, and
     that the appellant failed to prove her affirmative defenses, ID at 4-11.
¶5         The appellant has filed a petition for review of the initial decision, and an
     amendment to her petition for review. Petition for Review (PFR) File, Tabs 1, 3.
     The agency has filed a response in opposition to the appellant’s petition for
     review.   PFR File, Tab 5.      The appellant has filed a reply to the agency’s
     response. PFR File, Tab 6.

                                         ANALYSIS
     The administrative judge correctly found that the agency proved the charge by
     preponderant evidence.
¶6         In U.S. Postal Service cases, the agency can predicate discipline on an
     employee’s failure to follow leave requesting procedures and use of unscheduled
     leave, provided that the employee is clearly on notice of leave procedures and the
     likelihood of discipline for continued failure to comply with them. Wesley v. U.S.
     Postal Service, 94 M.S.P.R. 277, ¶ 14 (2003).
¶7         In sustaining the charge, the administrative judge considered the hearing
     testimony, including that of the appellant, the proposing official, and the Labor
     Relations Specialist (LRS) who processed the appellant’s removal. ID at 3-4. In
     her hearing testimony, as summarized in the initial decision, the appellant did not
     dispute that she was absent on the dates in question or that those absences were
     unscheduled. ID at 3. She also admitted that she was aware of the agency’s leave
     procedures; that she had to be regular in attendance; and that she could be
     removed if she was not regular in attendance. ID at 3. In addition, both the
     proposing official and the LRS testified that the appellant was well aware of the
                                                                                          4

     agency’s leave request policies, especially because she had been disciplined
     several times in the past for unscheduled absences. ID at 3-4.
¶8         The administrative judge also considered the documentary evidence and
     found that the record was “replete with evidence” that the appellant was on notice
     that she was required to be regular in attendance, specifically, to schedule and
     obtain authorization in advance for any absence.        ID at 3.    In particular, the
     administrative judge noted that the appellant had “received a steady stream of
     discipline” regarding her attendance from 2012 through her removal, including a
     14-day suspension for Unsatisfactory Attendance in 2013. 2 ID at 3; see IAF, Tab
     4 at 54. Based on the documentary evidence and testimony, the administrative
     judge found that the appellant failed to comply with the agency’s requirement that
     she refrain from unscheduled absences, even though she had been repeatedly
     disciplined for such conduct. ID at 4.       Accordingly, the administrative judge
     sustained the charge. ID at 4.
¶9         On review, the appellant alleges that the administrative judge erred in
     finding that the agency proved the charge by preponderant evidence. PFR File,
     Tab 1 at 4-5. Specifically, the appellant alleges that the agency failed to prove
     that some of the absences at issue in this appeal were unscheduled because the
     paperwork documenting those absences (i.e., Postal Service Form (PS) 3971) was
     incomplete. Id.; see IAF, Tab 4 at 42-48. For example, the appellant asserts that
     the agency failed to prove that her absence on November 17, 2013, was
     unscheduled because the PS 3971 documenting that absence does not indicate
     whether the absence was approved in advance. PFR File, Tab 1 at 5; see IAF,


     2
       In addition to the 14-day suspension cited by the administrative judge, the appellant
     also received the following discipline regarding her attendance during the 2 years
     preceding her removal: (1) on June 6, 2012, a letter of warning for Unsatisfactory
     Attendance based on 72 hours of absences from December 16, 2011, to May 16, 2012;
     and (2) on December 21, 2012, a 7-day no time off suspension based on 40 hours of
     unscheduled absences from November 5, 2012, to December 4, 2012. IAF, Tab 4 at 56,
     59.
                                                                                       5

      Tab 4 at 44. Similarly, the appellant argues that the agency failed to prove that
      her absence on October 20, 2013, was unscheduled because the PS 3971
      documenting that absence does not indicate when her supervisor was notified of
      her absence. PFR File, Tab 1 at 5; see IAF, Tab 4 at 46. Therefore, the appellant
      contends, the agency failed to prove that this absence was not “requested in
      advance.” PFR File, Tab 1 at 5.
¶10        We find this argument unpersuasive. Significantly, the appellant does not
      dispute that she was absent on the days in question, nor does she challenge the
      administrative judge’s finding that she admitted during her testimony that these
      absences were unscheduled. See ID at 3. The appellant also does not dispute the
      administrative judge’s findings that she conceded during her hearing testimony
      that she was aware of the agency’s leave procedures and knew that she could be
      removed if she was not regular in attendance. See ID at 3. In light of these
      circumstances, the fact that the forms documenting some of the appellant’s
      unscheduled absences are incomplete provides no reason to disturb the
      administrative judge’s well-reasoned finding that the agency proved the charge by
      preponderant evidence.

      The administrative judge correctly found that the appellant failed to prove her
      affirmative defenses.
              Disability discrimination
¶11        On review, the appellant also reasserts her claim of disability discrimination
      based on failure to accommodate. PFR File, Tab 1 at 6-8; IAF, Tab 5 at 3. In
      order to establish disability discrimination based on failure to accommodate, the
      appellant must show that: (1) she is an individual with a disability, as defined
      by 29 C.F.R. § 1630.2(g); (2) she is a qualified individual with a disability, as
      defined by 29 C.F.R. § 1630.2(m); and (3) the agency failed to provide a
      reasonable accommodation. Miller v. Department of the Army, 121 M.S.P.R. 189,
      ¶ 13 (2014). The Rehabilitation Act requires an agency to provide reasonable
      accommodation to the known physical or mental limitations of an otherwise
                                                                                          6

qualified individual with a disability unless the agency can show that
accommodation would cause an undue hardship on its business operations. 3
Clemens v. Department of the Army, 120 M.S.P.R. 616, ¶ 10 (2014).                      The
ADAAA defines “qualified individual,” in part, to mean “an individual who, with
or without reasonable accommodation, can perform the essential functions of the
employment position that such individual holds or desires.”                    42 U.S.C.
§ 12111(8). The ADAAA defines “disability” to mean: “a physical or mental
impairment that substantially limits 4 one or more major life activities of such
individual; a record of such an impairment; or being regarded as having such an
impairment . . . .” 42 U.S.C. § 12102(1)(A)-(C). “Major life activities” include,
but are not limited to, “caring for oneself, performing manual tasks, seeing,
hearing, eating, sleeping, walking, standing, lifting, bending, speaking, breathing,
learning,     reading,      concentrating,       thinking,       communicating,        and
working.”     42 U.S.C. § 12102(2)(A).          Reasonable accommodation includes
modifications to the manner in which a position is customarily performed to
3
  As a federal employee, the appellant’s claim of disability discrimination arises under
the Rehabilitation Act. However, the standards under the Americans with Disabilities
Act have been incorporated by reference into the Rehabilitation Act. 29 U.S.C.
§ 791(g). The Americans with Disabilities Act Amendments Act of 2008 (ADAAA),
which liberalized the definition of disability, became effective on January 1, 2009. See
Pub. L. 110-325, 122 Stat. 3553 (2008), codified at 42 U.S.C. § 12101 et seq. Because
the appellant was removed from her position on February 7, 2014, the ADAAA
definition is applicable. Although the ADAAA changed the interpretation of the law as
to the existence of a disability, it did not affect the requirements of the law as to
reasonable accommodation. See Davis v. U.S. Postal Service, 119 M.S.P.R. 22, ¶ 11
n.4 (2012).
4
  The Equal Employment Opportunity Commission’s ADAAA regulations provide that
the term “‘substantially limits’ shall be construed broadly in favor of expansive
coverage, to the maximum extent permitted by the terms of the ADAAA. ‘Substantially
limits’ is not meant to be a demanding standard.” 29 C.F.R. § 1630(j)(1)(i). “An
impairment is a disability within the meaning of this section if it substantially limits the
ability of an individual to perform a major life activity as compared to most people in
the general population. An impairment need not prevent, or significantly or severely
restrict, the individual from performing a major life activity in order to be considered
substantially limiting. Nonetheless, not every impairment will constitute a disability
within the meaning of this section.” 29 C.F.R. § 1630.2(j)(1)(ii).
                                                                                        7

      enable a qualified individual with a disability to perform the essential job
      functions, or reassignment of the employee to a vacant position whose duties the
      employee can perform. Clemens, 120 M.S.P.R. 616, ¶ 10.
¶12         The administrative judge found that the appellant presented scant evidence
      of exactly what her disability entailed other than to claim that she had a bad knee
      or bad knees. ID at 8. He also noted that the appellant’s supervisors and the
      proposing and deciding officials testified that they did not regard her as disabled,
      and further, that she never requested accommodation of a disability. ID at 8. The
      administrative judge concluded that the appellant failed to establish that she is an
      individual with a disability because the record does not show that she has a
      physical impairment that substantially limits one or more major life activities,
      including working. ID at 8-9. The administrative judge also determined that,
      even if the record showed that the appellant’s alleged impairment related to her
      position with the agency, her “inability to perform a single, particular job,” i.e.,
      Mail Handler, “does not constitute a substantial limitation in the major life
      activity of working.” ID at 8-9 (citing 29 C.F.R. § 1630.2(j)(3) ; Fraser v.
      Department of Agriculture, 95 M.S.P.R. 72, ¶ 12 (2003)).          Accordingly, the
      administrative judge found that the appellant failed to prove her claim of
      disability discrimination based on failure to accommodate. ID at 8-9.
¶13         The appellant contends on review that the administrative judge erred in
      analyzing her disability discrimination claim. PFR File, Tab 1 at 7-8. She asserts
      that the letter she received from the proposing official advising her that she had
      exhausted her leave under the Family and Medical Leave Act (FMLA) establishes
      that the agency knew that she had a medical condition and would continue to
      require “intermittent unscheduled leave.” PFR File, Tab 1 at 7; see IAF, Tab 5 at
      7.   She contends that the agency therefore had an obligation to reasonably
      accommodate her but failed to do so. PFR File, Tab 1 at 7.
¶14         We disagree. Contrary to the appellant’s apparent assumption on review,
      the fact that she qualified for FMLA leave does not establish that she was an
                                                                                          8

      individual with a disability, i.e., that she has a physical or mental impairment that
      substantially limits one or more major life activity, that she has a record of such
      an impairment, or that she was regarded as having such an impairment.             The
      record contains no other evidence to substantiate her claim that she is an
      individual with a disability. Cf. Gonzalez-Brunet v. Donahoe, E.E.O.C. Appeal
      No. 0120103081, 2012 WL 2356777, at *3 (E.E.O.C. June 12, 2012) (as part of
      the interactive process, an employer may ask an individual for reasonable
      documentation about that person’s disability and functional limitations when the
      disability or need for accommodation is not obvious).
¶15         Furthermore, even assuming arguendo that the appellant established that she
      is an individual with a disability, we find no evidence that she requested an
      accommodation.       See Clemens, 120 M.S.P.R. 616, ¶ 12 (a disability
      discrimination claim will fail if the employee never requested accommodation
      while employed). Thus, based on our review of the record, we discern no reason
      to disturb the administrative judge’s determination that the appellant failed to
      prove her affirmative defense of disability discrimination based on failure to
      accommodate.
                Disparate treatment
¶16         To establish a claim of prohibited employment discrimination, an employee
      first must establish a prima facie case; the burden of going forward then shifts to
      the agency to articulate a legitimate, nondiscriminatory reason for its action; and,
      finally, the employee must show that the agency’s stated reason is merely a
      pretext   for   prohibited   discrimination.     McDonnell     Douglas    Corp.    v.
      Green, 411 U.S. 792, 802-04 (1973). Regarding disparate treatment, an employee
      may establish a prima facie case of prohibited discrimination by introducing
      preponderant evidence to show that he is a member of a protected group, he was
      similarly situated to an individual who was not a member of the protected group,
      and he was treated more harshly or disparately than the individual who was not a
      member of his protected group. Buckler v. Federal Retirement Thrift Investment
                                                                                          9

      Board, 73 M.S.P.R. 476, 497 (1997). However, in a case like this, where the
      record is complete and a hearing has been held, the Board will proceed directly to
      the ultimate question of whether the appellant has demonstrated by a
      preponderance of the evidence that the agency’s reason for its actions was a
      pretext for discrimination. See Berry v. Department of Commerce, 105 M.S.P.R.
      596, ¶ 10 (2007).
¶17        During the proceedings below, the appellant argued that the agency
      discriminated against her based on her race (African-American), age (over 40),
      and sex by offering other employees at her worksite last chance agreements
      (LCAs) in lieu of removal for attendance-related misconduct. IAF, Tab 5 at 3. In
      support of her claim, the appellant identified four employees at her worksite who
      were provided LCAs: a Caucasian male; a male whose race she did not know; and
      two African-American females. See ID at 6; IAF, Tab 9 at 7-19, 23-25.
¶18        Regarding the appellant’s age discrimination claim, the administrative judge
      found it impossible to determine if the appellant was treated more harshly than
      other employees based on her age because she failed to establish the ages of her
      alleged comparators. ID at 6. As for the appellant’s race and sex discrimination
      claims, the administrative judge found that there is scant evidence that the
      appellant was treated differently than those outside her protected class, as two of
      the comparators were the same race and sex as the appellant.           ID at 6.   The
      administrative judge also noted that the record evidence showed that the appellant
                                                                5
      was offered LCAs in conjunction with prior discipline.        ID at 6 (citing IAF, Tab
      8, at 16-23, 23-25). The administrative judge found that the record contains no
      evidence of an agency policy, rule, or regulation that requires that an employee be
      offered an LCA after every disciplinary infraction.           ID at 6-7.    Thus, the


      5
        Specifically, in July 2008 the parties executed an LCA pertaining to the appellant’s
      March 8, 2008 removal. IAF, Tab 8 at 16-21. Also, in September 2011, the parties
      executed a settlement agreement involving the appellant’s August 12, 2011 proposed
      removal. Id. at 23-25.
                                                                                           10

      administrative judge found, the appellant failed to establish that she was
      discriminated against on the bases of race, age, or sex when the agency did not
      offer her an LCA in lieu of removal. ID at 7.
¶19         On review, the appellant challenges the administrative judge’s finding that
      she failed to prove her affirmative defenses of discrimination based on her race
      and sex. 6 The appellant asserts that she proved these claims by establishing that a
      male Caucasian employee who had medical issues was given an LCA. PFR File,
      Tab 1 at 5-6. She also alleges that the administrative judge erred in finding that
      LCAs are not “part of” the collective bargaining agreement between the agency
      and her union. Id. at 5.
¶20         The appellant has apparently misread the initial decision. Contrary to the
      appellant’s assertion on review, the administrative judge did not find that LCAs
      are not part of the collective bargaining agreement between the agency and the
      appellant’s union. PFR File, Tab 1 at 5. Rather, the administrative judge found
      that “[t]here is no record evidence . . . and the appellant points to none, of an
      agency policy, rule or regulation which requires that an employee be offered an
      LCA after every disciplinary infraction.” ID at 6-7.
¶21         Further, contrary to the appellant’s assertion on review, the fact that the
      agency offered an LCA to a Caucasian male employee is insufficient to establish
      a claim of disparate treatment discrimination based on race and sex. Rather, for
      another employee to be deemed similarly situated for purposes of an affirmative
      defense of discrimination based on disparate treatment, all relevant aspects of the
      appellant’s employment situation must be “nearly identical” to that of the
      comparator employee; thus, to be similarly situated, a comparator must have
      reported to the same supervisor, been subjected to the same standards governing
      discipline,   and   engaged   in   conduct   similar   to   the   appellant’s   without

      6
        The appellant does not challenge the administrative judge’s finding that she failed to
      prove her age discrimination claim. Based on our review of the record, we discern no
      reason to disturb this finding.
                                                                                           11

      differentiating   or   mitigating   circumstances.      Ly   v.   Department   of   the
      Treasury, 118 M.S.P.R. 481, ¶ 10 (2012). The appellant clearly failed to meet
      this standard. For example, the appellant did not present any evidence to show
      that the employees she identified as comparators had received prior discipline.
      Accordingly, we discern no reason to disturb the administrative judge’s finding
      that the appellant failed to prove her claim of discrimination based on disparate
      treatment.
                Sexual orientation discrimination
¶22         As previously noted, the appellant also raised a claim of sexual orientation
      discrimination in this appeal. IAF, Tab 1 at 6, Tab 5 at 3, Tab 9 at 4.             The
      administrative judge did not address this claim on the merits because the Board
      has held that a claim of discrimination on the basis of sexual orientation is not
      cognizable discrimination under Title VII of the Civil Rights Act of 1964, § 701
      et seq., 42 U.S.C. § 2000e et seq., as incorporated into the Civil Service Reform
      Act at 5 U.S.C. § 2302(b)(1).       ID at 2 n.2 (citing Mahaffey v. Department of
      Agriculture, 105 M.S.P.R. 347, ¶ 23 n.10 (2007); Morales v. Department of
      Justice, 77 M.S.P.R. 482, 484 (1998)).               Further, as explained by the
      administrative judge, the Board has not held that such a claim may be heard as
      any other form of prohibited personnel practice under 5 U.S.C. § 2302(b). ID at 2
      n.2 (citing Mahaffey, 105 M.S.P.R. 347, ¶ 24). Nor do we find it necessary to
      establish such precedent in this case. As discussed below, there is insufficient
      evidence to support a violation under any view of the statute.
¶23         The appellant argues on review that the administrative judge erred by not
      deciding the merits of her sexual orientation discrimination claim. PFR File, Tab
      1 at 6.      The appellant asserts that, while the Board has ruled that sexual
      orientation itself is not an independent source for discrimination, the Supreme
      Court has ruled that Title VII claims can proceed if lesbian, gay, or bisexual
      individuals can demonstrate that they were the victims of unlawful sex
      discrimination in the form of sexual harassment or gender stereotyping. Id. The
                                                                                        12

      appellant alleges that the administrative judge’s failure to decide the merits of her
      sexual orientation discrimination claim was prejudicial to her because several
      agency officials stated that they knew of her sexual orientation. Id.
¶24         However, the appellant’s sole argument in support of her sexual orientation
      discrimination claim consists of her allegation that several agency officials were
      aware of her sexual orientation. PFR File, Tab 1 at 6. Even assuming that this
      allegation is true, the fact that agency officials were aware of the appellant’s
      sexual orientation without any other corroborative evidence is insufficient to
      establish that the agency discriminated against the appellant on that basis.
               Harmful Procedural Error
¶25         The appellant reiterates her harmful procedural error claim on review. PFR
      File, Tab 1 at 6-7. An agency error is harmful only where the record shows that
      the procedural error was likely to have caused the agency to reach a conclusion
      different from the one it would have reached in the absence or cure of the error.
      Bair v. Department of Defense, 117 M.S.P.R. 374, ¶ 8 (2012).               It is the
      appellant’s burden to prove that a procedural error occurred and that the error
      substantially prejudiced her rights such that the outcome was probably affected.
      Mercer v. Department of Health & Human Services, 772 F.2d 856, 859 (Fed. Cir.
      1985); 5 C.F.R. § 1201.56(c)(3).
¶26         In support of this affirmative defense, the appellant alleged both below and
      on review that the agency committed harmful procedural error in two respects.
      First, she contends that the agency violated section 511.42 of the agency’s
      Employee and Labor Relations Manual (ELM), which sets forth management’s
      responsibilities regarding unscheduled absences. PFR File, Tab 1 at 7; IAF, Tab
      9 at 4; see IAF, Tab 4 at 63. Section 511.42(b) provides that U.S. Postal Service
      officials must discuss attendance records with employees when warranted. IAF,
      Tab 4 at 63.    The appellant asserts that the agency violated this provision by
      failing to discuss her attendance problems with her prior to her removal. PFR
      File, Tab 1 at 7.
                                                                                      13

¶27        Second, the appellant alleges that the agency committed harmful procedural
      error because the agency’s concurring official did not see the appellant’s
      Pre-Disciplinary Interview (PDI) Questionnaire before concurring in the
      appellant’s proposed removal. PFR File, Tab 1 at 7; see ID at 9-10.
¶28        The administrative judge properly rejected as specious the appellant’s
      argument that the agency had an obligation pursuant to ELM section 511.42 to
      discuss her leave problems. ID at 10. The administrative judge noted that the
      purpose of section 511.42 is to ensure that the agency place the employee on
      notice that there is a problem with attendance. ID at 10. In this case, however,
      the appellant conceded that she was aware of the agency’s leave policies and
      regulations. ID at 10.    The administrative judge found that, in light of the
      appellant’s prior discipline for attendance related misconduct, she was clearly
      aware of a problem with her continuous unscheduled absences. ID at 10-11. The
      administrative judge further found that, because the proposing official, prior to
      proposing her removal, conducted a PDI with the appellant during which her
      attendance deficiencies were undoubtedly discussed, that meeting met the
      standard set forth in section 511.42. ID at 11.     Therefore, the administrative
      judge found, the agency failed to establish that the agency violated section 511.42
      of the ELM. ID at 11.
¶29        The appellant challenges this finding on review, arguing that the
      administrative judge erred in finding that the agency did not commit harmful
      procedural error in applying ELM section 511.42. PFR File, Tab 1 at 7. She
      asserts that, although the agency asked her whether she knew that she was
      required to be “regular in attendance,” the agency did not explain what it meant
      by “unsatisfactory attendance.”    Id.   The appellant further asserts that if the
      agency had not made this error, it would have reached a different conclusion. Id.
¶30        In light of the appellant’s prior discipline for attendance issues, her
      admission that she was familiar with the agency’s leave regulations, and her
      awareness that she was required to be regular in attendance, we find unpersuasive
                                                                                         14

      the appellant’s assertion that the agency did not satisfactorily explain what it
      meant by “unsatisfactory attendance.” Thus, we find no reason to disturb the
      administrative judge’s well-reasoned determination that the appellant failed to
      prove her affirmative harmful procedure error claim regarding section 511.42 of
      the ELM.
¶31         The administrative judge also rejected the appellant’s argument that the
      agency committed harmful procedural error when its concurring official did not
      see the appellant’s PDI Questionnaire before concurring in the appellant’s
      proposed removal. ID at 11. The administrative judge found that the appellant
      failed to identify a law, rule, or regulation that required the concurring official to
      review the PDI Questionnaire prior to concurring in a proposed disciplinary
      action. ID at 11. In that regard, the administrative judge noted that the LRS
      testified that there was no law, rule, or regulation mandating such an action by a
      concurring official.   ID at 11. Therefore, the administrative judge found, the
      appellant failed to establish that an error occurred as alleged. ID at 11.
¶32         The appellant challenges this finding on review and asserts that the LRS’s
      testimony is “not true.” 7      This argument is mere disagreement with the
      administrative judge’s explained findings and, as such, provides no basis to
      disturb the initial decision. See Broughton v. Department of Health & Human
      Services, 33 M.S.P.R. 357, 359 (1987).

      The administrative judge correctly found removal is a reasonable penalty.
¶33         Where, as here, the agency’s charge is sustained, the Board will review the
      agency-imposed penalty only to determine if the agency considered all the
      relevant factors and exercised management discretion within tolerable limits of
      reasonableness. Adam v. U.S. Postal Service, 96 M.S.P.R. 492, ¶ 5 (2004), aff’d,

      7
        In support of her claim, the appellant submits two documents with her petition for
      review. PFR File, Tab 1 at 11-38. As further discussed below, we have not considered
      these documents, which the appellant submits for the sole purpose of impeaching the
      LRS’s testimony. Id. at 7, 9.
                                                                                       15

      137 F. App’x 352 (Fed. Cir. 2005). In doing so, the Board must give due weight
      to the agency’s primary discretion in maintaining employee discipline and
      efficiency, recognizing that the Board’s function is not to displace management’s
      responsibility, but to ensure that managerial judgment has been properly
      exercised. Id., ¶ 5. The Board will modify a penalty only when it finds that the
      agency failed to weigh the relevant factors or that it clearly exceeded the bounds
      of reasonableness in determining the penalty. Id. It is not the Board’s role to
      decide what penalty it would impose, but, rather, whether the penalty selected by
      the agency exceeds the maximum reasonable penalty. Id., ¶ 7; Lewis v. General
      Services Administration, 82 M.S.P.R. 259, ¶ 5 (1999).
¶34        The decision notice and hearing testimony of the deciding official, as
      summarized in the initial decision, as well as the deciding official’s written
      analysis of the Douglas factors, show that he properly considered the Douglas
      factors in sustaining the appellant’s removal. IAF, Tab 4 at 20-23; ID at 12. The
      deciding official found that removal was the appropriate penalty in light of the
      appellant’s prior discipline and the repeated, unsuccessful attempts to correct her
      attendance problems. ID at 12. The deciding official stated that, although the
      appellant was on notice that her conduct was unacceptable, she continued to have
      unscheduled absences and did not offer any compelling evidence in mitigation
      that would have persuaded him to impose a lesser penalty. ID at 12.
¶35        In assessing the reasonableness of the penalty, the administrative judge
      found that although the appellant had approximately 20 years of service at the
      time of her removal, she had a prior disciplinary record that consisted of the three
      attendance-related actions referenced above, as well as a 14-day suspension on
      September 26, 2013, for unsatisfactory work performance. ID at 12; see IAF, Tab
      4 at 50-52. The administrative judge correctly found that, because these prior
      actions were not clearly erroneous, they may properly serve as aggravating
      factors in this case.   ID at 12-13 (citing Bolling v. Department of the Air
      Force, 9 M.S.P.R. 335, 339-40 (1981)). The administrative judge further found
                                                                                        16

      that the agency can have little confidence in the appellant’s rehabilitative
      potential, given her continuing failure to exercise satisfactory attendance and
      comply with the agency’s leave procedures. ID at 13. The administrative judge
      therefore found that the penalty of removal was reasonable under the
      circumstances of this case. ID at 13.

¶36         In the amendment to her petition for review, the appellant alleges that the
      administrative judge erred in finding that removal was a reasonable penalty, and
      she recites the Board’s standard for disparate penalty analysis set forth in Lewis v.
      Department of Veterans Affairs, 113 M.S.P.R. 657, ¶ 15 (2010). PFR File, Tab 3.
      To the extent that the appellant is attempting to raise a claim of disparate
      penalties, we find that she failed to prove it. To establish disparate penalties, the
      appellant must show that there is enough similarity between both the nature of the
      misconduct and other factors, such as whether the appellant and the comparator
      were in the same work unit, had the same supervisor and/or deciding official, and
      whether the events occurred relatively close in time, to lead a reasonable person
      to conclude that the agency treated similarly-situated employees differently.
      Boucher    v.   U.S.   Postal   Service,   118   M.S.P.R.    640,   ¶   20   (2012);
      Lewis, 113 M.S.P.R. 657, ¶ 15. The appellant’s disparate penalties claim consists
      solely of her allegation that other employees at her worksite were offered LCAs
      for attendance issues. This allegation is insufficient to show that there is enough
      similarity between both the nature of the conduct and other factors to lead a
      reasonable person to conclude that the agency treated similarly-situated
      employees differently. Recognizing that the Board must accord proper deference
      to the agency’s primary discretion in managing its workforce, we see no reason to
      disturb the administrative judge’s finding that removal is a reasonable penalty in
      this case. See Douglas v. Veterans Administration, 5 M.S.P.R. 280, 306 (1981).
                                                                                       17

      Documents submitted on review.
¶37        The appellant submits the following documents with her petition for review:
      (1) a December 3, 2002 decision in an arbitration between the agency and the
      National Rural Letter Carriers Association, PFR File, Tab 1 at 11-36; and
      (2) provisions of the collective bargaining agreement between the agency and the
      appellant pertaining to review of discipline, id. at 37-38. The Board generally
      will not consider evidence submitted for the first time on review absent a showing
      that the documents and the information contained in the documents were
      unavailable before the record closed despite due diligence.      Avansino v. U.S.
      Postal Service, 3 M.S.P.R. 211, 214 (1980). The Board will not grant a petition
      for review based on new evidence absent a showing that it is of sufficient weight
      to warrant an outcome different from that of the initial decision.          Russo v.
      Veterans Administration, 3 M.S.P.R. 345, 349 (1980).       To constitute new and
      material evidence, the information contained in the documents, not just the
      documents themselves, must have been unavailable despite due diligence when
      the record closed. Grassell v. Department of Transportation, 40 M.S.P.R. 554,
      564 (1989).
¶38        The documents the appellant submits on review are either undated or
      significantly predate the close of the record and she has made no showing that
      they were unavailable before the record closed despite her due diligence. The
      appellant’s admitted purpose in submitting these documents is to impeach the
      testimony of an agency witness. PFR File, Tab 1 at 9. Evidence offered merely
      to impeach a witness’s credibility is generally not considered new and material.
      Clarke v. Department of Veterans Affairs, 121 M.S.P.R. 154, ¶ 18 (2014).
      Therefore, we have not considered the documents that the appellant submits on
      review. Avansino, 3 M.S.P.R. at 214.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           You have the right to request further review of this final decision.
                                                                                   18

Discrimination Claims: Administrative Review
      You may request review of this final decision on your discrimination
claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
submit your request by regular U.S. mail, the address of the EEOC is:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                 P.O. Box 77960
                            Washington, D.C. 20013

      If you submit your request via commercial delivery or by a method
requiring a signature, it must be addressed to:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

      You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
                                                                             19

religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.       See 42 U.S.C. § 2000e5(f)
and 29 U.S.C. § 794a.




FOR THE BOARD:                          ______________________________
                                        William D. Spencer
                                        Clerk of the Board
Washington, D.C.